Filed 2/18/22 P. v. Campaz CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C093174

                    Plaintiff and Respondent,                                      (Super. Ct. No. 04F07255)

           v.

    CARLOS TOMAS CAMPAZ, JR.,

                    Defendant and Appellant.



         In 2007, a jury found defendant Carlos Tomas Campaz, Jr., guilty of first degree
murder. It found not true the allegations defendant intentionally killed the victim while
lying in wait and personally used a deadly weapon. The trial court sentenced defendant
to 25 years to life and we affirmed his conviction. In 2020, department 241 of the trial
court granted defendant’s habeas corpus petition and defendant’s conviction was reduced
to second degree murder. Meanwhile, defendant filed a petition for resentencing in



1 Because this case involves rulings from two different departments of the same trial
court, we reference department numbers for clarity.

                                                             1
department 23 of the same court pursuant to Penal Code section 1170.95. 2 Defendant
appeals the denial of this petition arguing that department 23 used the wrong standard to
determine he was not eligible for relief. The People concede the error. We will reverse
and remand.
                   FACTUAL AND PROCEDURAL BACKGROUND
        I. Statement of Facts
        We take the facts from our prior opinion. (People v. Campaz (Apr. 27, 2010,
C056880) [nonpub. opn.] (Campaz).)
        Defendant and his codefendants (John Douglas White & Roberto Moreno
Montoya) were charged with murder.
        Park maintenance workers found the victim’s body in a park restroom. The victim
died of multiple stab wounds.
        Defendant admitted his participation in the murder to M.C. M.C. testified
defendant told her White planned to beat the victim badly for raping his sister. Defendant
went to back up White and stop anyone from interfering. While defendant and White
waited in the park, Montoya brought the victim under the pretext of a drug buy.
        After they went into the park bathroom, White started screaming and stabbed the
victim. Defendant claimed he had no idea White had a knife. The victim tried to run out
of the bathroom but in a panic, defendant pushed the victim back inside. The victim fell
and White continued the attack.
        White testified at trial. He denied any animosity towards the victim and denied
the victim raped his sister. White testified Montoya, defendant, and the victim went into
the bathroom to smoke methamphetamine while White stayed outside to smoke
marijuana. Defendant came out and said, “Let’s get the fuck out of here” and Montoya




2   Undesignated statutory references are to the Penal Code.

                                             2
came out with a blank look on his face. When White looked in the bathroom, he saw the
victim face down on the ground.
       Defendant was tried on theories of: (1) aiding and abetting first or second degree
murder, and (2) aiding and abetting a target crime of simple assault, assault with a deadly
weapon, or assault likely to cause great bodily injury, where murder was the natural and
probable consequence.
       The jury found defendant guilty of first degree murder but found not true the two
allegations defendant personally used a knife and was lying in wait. The court sentenced
defendant to an indeterminate term of 25 years to life.
       II. Appeal
       On direct appeal, defendant primarily argued murder could not be the natural and
probable consequence of simple assault and he could not be convicted of first degree
murder as an aider and abettor where the principal was convicted of second degree
murder. We rejected his arguments and affirmed his conviction. (Campaz, supra,
C056880.)
       III. Petition for Habeas Corpus
       In 2017, defendant brought a petition for habeas corpus contending he could not
be convicted of first degree murder based on the natural and probable consequences
doctrine under People v. Chiu (2014) 59 Cal.4th 155. The trial court issued an order to
show cause, but determined an evidentiary hearing was not necessary because there were
no disputed issues of material fact at issue in the petition.
       On January 28, 2020, department 24 of the trial court concluded defendant’s first
degree murder conviction could not be sustained under Chiu because department 24
could not conclude beyond a reasonable doubt the jury convicted defendant under a valid
theory either as a direct accomplice or as a person who acted with premeditation and
deliberation. Department 24 concluded the jury’s not true finding on the enhancements
that defendant used a deadly weapon or committed the murder while lying in wait,

                                               3
coupled with their questions about aiding and abetting, indicated the jury rejected
White’s claim defendant committed the murder. Instead, the jury must have based its
guilty verdict on an aiding and abetting theory and its questions suggested it was focused
on the natural and probable consequences doctrine. Given these findings, department 24
granted the writ of habeas corpus, vacated the underlying judgment and sentence, and
gave the prosecution the option to either retry defendant or accept a reduction to second
degree murder.
       The prosecution accepted reduction of the charge to second degree murder.
Department 23 sentenced defendant to a term of 15 years to life.
       IV. Petition for Resentencing Under Section 1170.95
       In 2019, while the petition for habeas corpus was pending, defendant filed a
petition under Senate Bill No. 1437 (2017-2018 Reg. Sess.) and section 1170.953 to have
his murder conviction vacated and to be resentenced. This was heard by department 23, a
different department than the one that issued the ruling on the habeas petition.
Defendant’s 1170.95 petition asserted he “ ‘could not now be convicted of first or second
degree murder because of changes made to [s]ection 188 or 189 made effective January
1, 2019.’ ” The court appointed counsel for defendant and the parties briefed whether
defendant had stated a prima facia case for relief under section 1170.95.
       In ruling on the petition, the judge in department 23 concluded the judge in
department 24 “did not determine . . . whether a jury could have convicted defendant . . .
of first degree murder based on a theory of liability other than the natural and probable
consequences doctrine.” Department 23 phrased the relevant inquiry on the resentencing



3 Unless otherwise indicated, references in this opinion to section 1170.95 refer to the
version in effect at the time the trial court ruled on this petition. (Stats. 2018, ch. 1015,
§ 4.) The Legislature further amended section 1170.95 effective January 1, 2022, under
Senate Bill No. 775 (2021-2022 Reg. Sess.). This amendment to section 1170.95 has no
impact on the issues raised by this appeal.

                                              4
petition as “whether it can be shown that defendant . . . could not be convicted of first or
second degree murder without the natural and probable consequences doctrine theory of
liability, or a theory of second degree felony murder or a first degree felony murder
theory that does not comply with Penal Code [section] 189 [subdivision] (e).”
Department 23 reviewed our opinion on the direct appeal to determine “whether the
evidence is sufficient to allow a jury to conclude, beyond a reasonable doubt, that
defendant . . . is guilty of first or second degree murder.” Department 23 restated its
review was comparable to the evaluation an appellate court undertakes in “determining
whether the evidence is substantial to support the jury’s verdict.” It found the jury could
have convicted defendant of first degree murder on a lying-in-wait theory or of second
degree murder based on his role as a direct aider and abettor based on implied malice.
Department 23 concluded defendant was not eligible for relief under section 1170.95.
                                        DISCUSSION
       Defendant argues department 23 erred when it applied the substantial evidence
standard at the prima facie stage of the petition. He further argues this court should direct
the trial court to grant him relief on this record, or alternatively, require the People to
provide an offer of proof or additional evidence before the matter is remanded. We agree
department 23 applied the wrong standard and remand the matter for further proceedings.
We decline the invitation to decide now whether the People can successfully meet their
burden of proof on remand.
       Senate Bill No. 1437, which became effective on January 1, 2019, was enacted “to
amend the felony murder rule and the natural and probable consequences doctrine, as it
relates to murder, to ensure that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats. 2018,
ch. 1015, § 1, subd. (f).) Senate Bill No. 1437 also added section 1170.95, which allows
those “convicted of felony murder or murder under a natural and probable consequences

                                               5
theory [to] file a petition with the court that sentenced the petitioner to have the
petitioner’s murder conviction vacated and to be resentenced on any remaining counts
when all of the following conditions apply: [¶] (1) A complaint, information, or
indictment was filed against the petitioner that allowed the prosecution to proceed under
a theory of felony murder or murder under the natural and probable consequences
doctrine. [¶] (2) The petitioner was convicted of first degree or second degree murder
following a trial or accepted a plea offer in lieu of a trial at which the petitioner could be
convicted for first degree or second degree murder. [¶] (3) The petitioner could not be
convicted of first or second degree murder because of changes to [s]ection 188 or 189
made effective January 1, 2019.” (§ 1170.95, subd. (a).)
       Section 1170.95 includes a prima facie determination. Under subdivision (c), the
trial court must appoint defendant counsel if requested, take briefing from the parties, and
then determine whether “the petitioner makes a prima facie showing that he or she is
entitled to relief.” (§ 1170.95, subd. (c).) In performing this preliminary screening
function, courts are not limited to the allegations of the petition; rather, they may “rely on
the record of conviction in determining whether that single prima facie showing is made.”
(People v. Lewis (2021) 11 Cal.5th 952, 970 (Lewis).) Thus, if the record of conviction
establishes the petition lacks merit, the trial court may deny the petition without
conducting further proceedings. (Id. at p. 971 [“The record of conviction will necessarily
inform the trial court’s prima facie inquiry under section 1170.95, allowing the court to
distinguish petitions with potential merit from those that are clearly meritless.”].)
       “[W]hen assessing the prima facie showing, the trial court should assume all facts
stated in the section 1170.95 petition are true. [Citation.] The trial court should not
evaluate the credibility of the petition’s assertions, but it need not credit factual assertions
that are untrue as a matter of law—for example, a petitioner’s assertion that a particular
conviction is eligible for relief where the crime is not listed in subdivision (a) of section
1170.95 as eligible for resentencing.” (People v. Drayton (2020) 47 Cal.App.5th 965,

                                               6
980 (Drayton).) The “authority to make determinations without conducting an
evidentiary hearing pursuant to section 1170.95, subd[ivision] (d) is limited to readily
ascertainable facts from the record (such as the crime of conviction), rather than
factfinding involving the weighing of evidence or the exercise of discretion (such as
determining whether the petitioner showed reckless indifference to human life in the
commission of the crime).” (Ibid.; Lewis, supra, 11 Cal.5th at p. 971 [citing Drayton
with approval].)
       “If, accepting the facts asserted in the petition as true, the petitioner would be
entitled to relief because he or she has met the requirements of section 1170.95[,
subdivision ](a), then the trial court should issue an order to show cause. (§ 1170.95[,
subd. ](c).) Once the trial court issues the order to show cause under section 1170.95[,
subdivision ](c), it must then conduct a hearing pursuant to the procedures and burden of
proof set out in section 1170.95, subd[ivision] (d) unless the parties waive the hearing or
the petitioner’s entitlement to relief is established as a matter of law by the record.
(§ 1170.95, subd. (d)(2).)” (Drayton, supra, 47 Cal.App.5th at pp. 980-981.) At the
evidentiary hearing, either party “may . . . offer new or additional evidence” but “the
burden of proof shall be on the prosecution to prove, beyond a reasonable doubt, that the
petitioner is ineligible for resentencing.” (§ 1170.95, subd. (d)(3).)
       Here, department 23 applied a sufficiency of the evidence standard at the prima
facie stage of this case stating it was determining “whether the evidence is sufficient to
allow a jury to conclude, beyond a reasonable doubt, that defendant . . . is guilty of first
or second degree murder.” Under this standard, it found the jury could have convicted
defendant of first degree murder on a lying-in-wait theory or of murder based on his role
as a direct aider and abettor based on implied malice, and defendant did not prove
otherwise. This is not the appropriate standard. (Drayton, supra, 47 Cal.App.5th at
pp. 980-981.) We conclude department 23 erred in weighing the evidence to determine
defendant was ineligible without first holding an evidentiary hearing. (Id. at p. 980.)

                                              7
       Construing the facts in favor of defendant, the petition fulfilled the requirements
for relief in section 1170.95, subdivision (a), and department 23 should have issued an
order to show cause for an evidentiary hearing. (Drayton, supra, 47 Cal.App.5th at
pp. 982-983.) We will reverse department 23’s order denying the petition and remand
with directions to issue an order to show cause under amended section 1170.95,
subdivision (c), and hold a hearing under amended section 1170.95, subdivision (d).
(§ 1170.95, as amended by Stats. 2021, ch. 551, § 2, eff. Jan. 1, 2022.) At that hearing,
the court shall determine whether the People have met their burden of proving beyond a
reasonable doubt that defendant is ineligible for resentencing. We express no opinion
about whether defendant is entitled to relief following the hearing.
                                     DISPOSITION
       The trial court’s order denying the petition for resentencing is reversed. The case
is remanded for the trial court to issue an order to show cause and hold a hearing to
determine whether defendant is entitled to relief under amended section 1170.95.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
BLEASE, Acting P. J.



 /s/
DUARTE, J.



                                             8